Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inherent history pulse wave applying unit for applying a first pulse wave combination to a laser diode” in claim 1; and, “a received history detecting unit for detecting a received signal period and a received signal variation value of a reflected wave which is received from a photodiode” also in claim 1. Both limitations are included in claims 2-10 due to their dependency from claim 1. The term “unit” has been determined as a non-structural generic placeholder.  See MPEP 2181.  In addition, neither of the terms “inherent history pulse wave” and “received history detecting” imply any known structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The written description fails to disclose any corresponding structure to these claim limitations.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Specifically, with respect to claim 1, the limitations “an inherent history pulse wave applying unit for applying a first pulse wave combination to a laser diode” i; and, “a received history detecting unit for detecting a received signal period and a received signal variation value of a reflected wave which is received from a photodiode” both invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. All references to these limitations in the specification describe its function while devoid of corresponding structure. Thus, the written description fails to disclose the corresponding structure, material or acts of performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Claims 2-10 are rejected due to their dependency on claim 1.
	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the above mentioned limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, yet the written description fails to disclose the corresponding structure, material or acts of performing the entire claimed function. Thus, the scope of the claim is amorphous and indefinite. 
2 recites the limitation "the vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 3 recites the limitation "the vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 recites the limitation "the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-10 are rejected or further rejected for depending from rejected claim 1 for the reasons stated above.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0050676 (hereinafter referred to as “d’Aligny”).
	For claim 1, d’Aligny discloses a LIDAR signal processing apparatus (“distance measurement using laser pulse sets having signatures”, paragraph [0003]), comprising: an inherent history pulse wave applying unit for applying a first pulse wave combination to a laser diode (system controller 805 uses a pulse controller scheme to provide seed amplitude pulses, wavelengths, and/or amplitudes to a laser source, as described in paragraph [0097]), the first pulse wave combination having an inherent history (referred 
	For claim 11, d’Aligny discloses a LIDAR signal processing method, comprising: a first pulse wave generating step, for applying a first pulse wave combination to a laser diode, the first pulse wave combination having an inherent history which includes a combination of an inherent pulse period and an inherent pulse variation value (pulse generator 812, sequencer 810, varies amplitudes, intervals and wavelengths in FIG. 8 and described in paragraph [0096]); a received history detecting step, for detecting a .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 2-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over d’Aligny as applied to claims 1 and 11 above, in view of U.S. Patent Application Publication No. 2016/0003946 (hereinafter referred to as “Gilliland”).
For claim 2, d’Aligny does not explicitly disclose a random constant output unit which outputs a random constant so that the inherent history can be changed whenever the vehicle is operated. Instead, d’Aligny discloses that the wavelength, amplitude, or pulse interval can be varied even between subsequent pulse sets. Gilliland teaches incorporating laser range finding with vehicles and incorporating random pulse sequences as a known method of reducing interference from other laser range finders in proximity (“variation is to reduce the probability of pulses from adjacent ladars crossing in space, or interfering with the pulses of nearby ladar sensors for any appreciable period of time”, paragraph [0047]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the laser range finder disclosed in d’Aligny onto a vehicle and incorporate randomization in the variable pulse characteristics because doing so is known in the art to aid in collision avoidance and to reduce the probability of interference from other pulse sources (as taught by Gilliland). 
	For claim 3, d’Aligny in the combination of d’Aligny and Gilliland of claim 2 does not explicitly disclose wherein the random constant output unit periodically changes the random constant so that the inherent history can be randomly reset at regular intervals during the operation of the vehicle. However, d’Aligny discloses that the wavelength, amplitude, or pulse interval can be varied even between subsequent pulse sets, and Gilliland teaches that modulation schemes can be combined with other modulation schemes and that the “pulses may be of varying width and spacing… and may also be random pulse sequences or Barker coded pulse sequences”, paragraph [0060]. It would have been obvious for a person having ordinary skill in the art before the effective filing 
	For claim 4, d’Aligny does not explicitly disclose wherein the inherent history is randomly set and fixed when the vehicle is manufactured. Gilliland teaches incorporating laser range finding with vehicles and incorporating random pulse sequences is a known method of reducing interference from other laser range finders in proximity (“variation is to reduce the probability of pulses from adjacent ladars crossing in space, or interfering with the pulses of nearby ladar sensors for any appreciable period of time”, paragraph [0047]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the laser range finder disclosed in d’Aligny onto a vehicle and randomly set the signatures for different cars at the manufacturing of the vehicle because doing so is known in the art to aid in collision avoidance and to reduce the probability of interference from other pulse sources from the other cars (as taught by Gilliland).
	For claim 5, d’Aligny discloses wherein a time period from an ascending edge of a 1-1 pulse wave to an ascending edge of a 1-2 pulse wave, which are transmitted from the laser diode, is applied as the inherent pulse period, and an ascending or descending ratio of the 1-2 pulse wave compared to the 1-1 pulse wave is applied as the inherent pulse variation value (FIG. 7, the pulse set below the laser subsystem 725 states variable delay and/or variable wavelength, thus disclosing just variable wavelength and not a variable delay).
For claim 6, d’Aligny discloses wherein the received history detecting unit detects a time period from an ascending edge of a 1-1 reflected wave to an ascending edge of a 1-2 reflective wave, which are received by the photodiode, as the received pulse period, and detects an ascending or descending ratio of the 1-2 reflected wave compared to the 1-1 reflected wave as the received pulse variation value (FIG. 7, the pulse set below the laser subsystem 725 states variable delay and/or variable wavelength; and “some embodiments, within a group a first pulse has a first amplitude and at least one subsequent pulse has an amplitude higher than the first amplitude”, paragraph [0021]).
	For claim 7, d’Aligny discloses wherein the effective data processing unit calculates a TOF value using time duration from the ascending edge of the 1-1 pulse wave transmitted by the laser diode to the ascending edge of the 1-1 reflective wave received by the photodiode (TOF computer 860 in FIG. 8; “[e]ach returned bipulse is correlated with an emitted bipulse having the same signature, thereby avoiding ambiguity in determining time of flight of each emitted bipulse”, paragraph 0083]; and, in “some embodiments, the signature is determined by spacing in time between a first subset of a pulse set and a second subset of a pulse set”, paragraph [0020])).
	For claim 8, d’Aligny discloses wherein the effective data processing unit calculates a distance value to an object using the TOF value when the received signal period and the received signal variation value coincide with the inherent history (TOF computer 860 in FIG. 8; “[e]ach returned bipulse is correlated with an emitted bipulse having the same signature, thereby avoiding ambiguity in determining time of flight of each emitted bipulse”, paragraph 0083]).
For claim 9, d’Aligny discloses wherein the effective data processing unit calculates N TOF values using an ascending edge signal of the 1-1 pulse wave transmitted by the laser diode and each ascending edge signal of the 1-1 reflected wave to a 1-N reflected wave received from the photodiode (“avoiding ambiguity in determining time of flight of each emitted bipulse”, paragraph [0083]).
	For claim 10, d’Aligny discloses wherein if the received signal period and the received signal variation value of the 1-N reflected wave and those of subsequent reflective waves coincide with the inherent history, the effective data processing unit eliminates preceding TOF values prior to the Nth TOF value by considering the reflected waves received before the 1- N reflected wave as noises, and calculates a distance value to an object using the Nth TOF value (paragraph [0029] describes “voiding a stop time” as noise when determining time of flight of each emitted bipulse as described in paragraph [0083).
	For claim 12, d’Aligny does not explicitly disclose a random constant is output in the first pulse wave generating step so that the inherent history can be randomly reset at regular intervals during operation of a vehicle. Instead, d’Aligny discloses that the wavelength, amplitude, or pulse interval can be varied even between subsequent pulse sets. Gilliland teaches incorporating laser range finding with vehicles and incorporating random pulse sequences as a known method of reducing interference from other laser range finders in proximity (“variation is to reduce the probability of pulses from adjacent ladars crossing in space, or interfering with the pulses of nearby ladar sensors for any appreciable period of time”, paragraph [0047]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J WEBSTER whose telephone number is (313)446-4857.  The examiner can normally be reached on Monday thru Friday 9:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMANDA J WEBSTER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645